Title: From Thomas Jefferson to Bayard & Co. LeRoy, 16 September 1825
From: Jefferson, Thomas
To: LeRoy, Bayard & Co.


Messrs Bayard & co.
Monticello
Sep. 16. 25.
The honble mr Dennison (one of the members of parliament lately in this country) by a lre from London of July 30. informs me that by the then next London packet to N. Y. he should send to your care a small packet of books for the library of  our University, addressed to me tho’ there are but 4. books, 2 of them are 4tos and consequently too much for the mail. supposing you might be at a loss by what conveyance they might best come, I take the liberty of recommending their  being sent by some vessel from N. Y. bound to Richmd addressed to the care of Colo B. P. who will pay expences and forward them to the University they are of course not subject to duty with my thanks for your attentions to them be pleased to accept the assurance of my great respectTh: J.